
	
		II
		111th CONGRESS
		1st Session
		S. 945
		IN THE SENATE OF THE UNITED STATES
		
			April 30, 2009
			Mr. Feingold (for
			 himself, Mr. Kennedy,
			 Mr. Kohl, and Mr. Reid) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Banking, Housing, and Urban Affairs
		
		A BILL
		To require the Secretary of the Treasury to mint coins in
		  commemoration of Robert M. La Follette, Sr., in recognition of his important
		  contributions to the Progressive movement, the State of Wisconsin, and the
		  United States.
	
	
		1.Short titleThis Act may be cited as the
			 Robert M. La Follette, Sr.
			 Commemorative Coin Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Robert M. La
			 Follette, Sr., better known as Fighting Bob La Follette, was
			 born more than 150 years ago, on June 14, 1855, in Primrose, Wisconsin.
			(2)Fighting Bob was
			 elected to 3 terms in the United States House of Representatives, 3 terms as
			 Governor of Wisconsin, and 4 terms as a United States Senator.
			(3)Fighting Bob
			 founded the Progressive wing of the Republican Party.
			(4)Fighting Bob was
			 a lifelong supporter of civil rights and women’s suffrage, earning respect and
			 support from such distinguished Americans as Frederick Douglass and Harriet
			 Tubman Upton.
			(5)Fighting Bob
			 helped to make the Wisconsin Idea a reality at the Federal and
			 State level, instituting election reforms, environmental conservation, railroad
			 rate regulation, increased education funding, and business regulation.
			(6)Fighting Bob was
			 a principal advocate for the Seventeenth Amendment to the Constitution of the
			 United States, which calls for the election of United States Senators by
			 popular vote.
			(7)Fighting Bob
			 delivered an historic speech, “Free Speech in Wartime”, opposing the public
			 persecution of those who sought to hold their Government accountable.
			(8)Fighting Bob
			 played a key role in exposing the corruption during the Teapot Dome
			 Scandal.
			(9)Fighting Bob and
			 his wife, Belle Case La Follette, founded La Follette’s Weekly, now renamed The
			 Progressive, a monthly magazine for the Progressive community.
			(10)Fighting Bob ran
			 for the presidency on the Progressive ticket in 1924, winning more than 17
			 percent of the popular vote.
			(11)The Library of
			 Congress recognized Fighting Bob in 1985 by naming the Congressional Research
			 Service reading room in the Madison Building in honor of both Robert M. La
			 Follette, Sr., and his son, Robert M. La Follette, Jr., for their shared
			 commitment to the development of a legislative research service to support the
			 United States Congress.
			(12)Fighting Bob was
			 honored in 1929 with 1 of 2 statues representing the State of Wisconsin in
			 National Statuary Hall in the United States Capitol.
			(13)Fighting Bob was
			 chosen as one of Five Outstanding Senators by the Special
			 Committee on the Senate Reception Room in 1957.
			(14)A portrait of
			 Fighting Bob was unveiled in the Senate Reception Room in March 1959.
			(15)Fighting Bob was
			 revered by his supporters for his unwavering support of his ideals, and for his
			 tenacious pursuit of a more just and accountable Government.
			3.Coin
			 specifications
			(a)$1 Silver
			 coinsThe Secretary of the Treasury (in this Act referred to as
			 the “Secretary”) shall mint and issue not more than 500,000 $1 coins in
			 commemoration of Robert M. La Follette, Sr., each of which shall—
				(1)weigh 26.73
			 grams;
				(2)have a diameter
			 of 1.500 inches; and
				(3)contain 90
			 percent silver and 10 percent copper.
				(b)Legal
			 tenderThe coins minted under this Act shall be legal tender, as
			 provided in section 5103 of title 31, United States Code.
			(c)Numismatic
			 itemsFor purposes of sections 5134 and 5136 of title 31, United
			 States Code, all coins minted under this Act shall be considered to be
			 numismatic items.
			4.Design of
			 coins
			(a)Design
			 requirements
				(1)In
			 generalThe design of the coins minted under this Act shall be
			 developed in consultation with artists from the State of Wisconsin, and shall
			 be emblematic of the life and accomplishments of Robert M. La Follette,
			 Sr.
				(2)Designation and
			 inscriptionsOn each coin minted under this Act, there shall
			 be—
					(A)a designation of
			 the value of the coin;
					(B)an inscription of
			 the year in which the coin is minted; and
					(C)inscriptions of
			 the words Liberty, In God We Trust, United
			 States of America, and E Pluribus Unum.
					(b)SelectionThe
			 design for the coins minted under this Act shall be—
				(1)selected by the
			 Secretary, after consultation with artists from the State of Wisconsin and the
			 Commission of Fine Arts; and
				(2)reviewed by the
			 Citizens Coinage Advisory Committee.
				5.Issuance of
			 coins
			(a)Quality of
			 coinsCoins minted under this Act shall be issued in uncirculated
			 and proof qualities.
			(b)Mint
			 facilityOnly 1 facility of the United States Mint may be used to
			 strike any particular quality of the coins minted under this Act.
			(c)Period for
			 issuanceThe Secretary may issue coins minted under this Act only
			 during the calendar year beginning on January 1, 2011.
			6.Sale of
			 coins
			(a)Sale
			 priceThe coins minted under this Act shall be sold by the
			 Secretary at a price equal to the sum of—
				(1)the face value of
			 the coins;
				(2)the surcharge
			 provided in subsection (b) with respect to such coins; and
				(3)the cost of
			 designing and issuing the coins (including labor, materials, dies, use of
			 machinery, overhead expenses, marketing, and shipping).
				(b)SurchargesAll
			 sales of coins minted under this Act shall include a surcharge of $10 per
			 coin.
			(c)Bulk
			 salesThe Secretary shall make bulk sales of the coins minted
			 under this Act at a reasonable discount.
			(d)Prepaid
			 orders
				(1)In
			 generalThe Secretary shall accept prepaid orders for the coins
			 minted under this Act before the issuance of such coins.
				(2)DiscountSale
			 prices with respect to prepaid orders under paragraph (1) shall be at a
			 reasonable discount.
				7.Distribution of
			 surchargesSubject to section
			 5134(f) of title 31, United States Code, all surcharges received by the
			 Secretary from the sale of coins minted under this Act shall be deposited into
			 the United States Mint Public Enterprise Fund.
		8.Financial
			 assurances
			(a)No net cost to
			 the governmentThe Secretary shall take such actions as may be
			 necessary to ensure that minting and issuing coins under this Act will not
			 result in any net cost to the United States Government.
			(b)Payment for
			 coinsA coin shall not be issued under this Act unless the
			 Secretary has received—
				(1)full payment for
			 the coin;
				(2)security
			 satisfactory to the Secretary to indemnify the United States for full payment;
			 or
				(3)a guarantee of
			 full payment satisfactory to the Secretary from a depository institution whose
			 deposits are insured by the Federal Deposit Insurance Corporation or the
			 National Credit Union Administration Board.
				
